Citation Nr: 0017210	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-05 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

This veteran had active service from May 1973 to May 1977; 
from August 1979 to August 1994, the veteran served in the 
Reserves.


FINDINGS OF FACT

1.  Service connection for a psychiatric disability was 
denied in an RO rating decision dated in April 1997.

2.  Evidence submitted in support of the veteran's 
application to reopen a claim of service connection for his 
psychiatric disability since the April 1997 RO decision is 
not cumulative or redundant and must be considered to fairly 
decide the merits of his claim.

3.  The claim for service connection for a psychiatric 
disability is plausible.


CONCLUSIONS OF LAW

1.  The April 1997 RO decision that denied service connection 
for a psychiatric disability is final.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 20.1103 (1999).  

2.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for a psychiatric 
disability.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for a psychiatric disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether this veteran has 
submitted new and material evidence to reopen his claim of 
service connection for a psychiatric disability.

If new and material evidence is presented or secured with 
respect to a claim that has been previously disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis is applied.  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence pursuant to 38 C.F.R. § 3.156(a) in 
order to have a finally decided claim reopened under 
38 U.S.C.A. § 5108.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, the 
Board must determine whether, based upon all the evidence of 
record in support of the claim, the claim as reopened is well 
grounded under 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim, but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been satisfied.  See 
Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim has become final, it cannot 
subsequently be reopened unless the veteran has presented new 
and material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted; evidence 
that bears directly and substantially upon the specific 
matter under consideration; evidence that is neither 
cumulative nor redundant; and evidence that by itself or in 
connection with that previously assembled is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  For the limited 
purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996)(table)).  Rather, it is the specific bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.

Service connection for a psychiatric disability was denied by 
the RO in an April 1997 decision on the basis that the 
veteran had not submitted competent evidence of any 
psychiatric disability coincident with his period of active 
service.  Evidence available at the time of the April 1997 RO 
decision included the veteran's service medical records, 
which were silent for any notations, complaints, or clinical 
findings of a psychiatric disorder.  Also considered was a 
post-service private hospital report dated in January 1997 
related in pertinent part to treatment for depression.  Such 
treatment occurred nearly 20 years after active service and 
three years after the veteran served in the Reserves.  
However, in the hospital report, the veteran dated the onset 
of symptomatology associated with mental health problems at 
the time when he was employed in 1991 and filed a complaint 
against his boss.  

Since the last and final determination in April 1997, the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  Significantly, the veteran submitted 
private outpatient records extending from 1993 to 1994 
reflective of treatment for depression and work-related 
stress.  Those records reveal a two-year history of 
depression and related symptoms.  Also, the veteran provided 
a letter in 1997 that indicates an award of Social Security 
benefits.  Further, the veteran submitted a VA examination 
report dated in June 1998 related to his psychiatric 
disability.  In a recitation of the veteran's past medical 
history, the examiner noted initial mental health complaints 
in 1991 associated with work-related problems reportedly 
while the veteran was in a full-time position in the 
Reserves.  

Therefore, in light of the above, the Board has determined 
that the medical evidence of record is new to the record in 
that those documents were not associated with the claims 
folder at the time of the RO's last and final decision in 
April 1997.  Additionally, the evidence is considered 
material within the meaning of 38 C.F.R. § 3.156(a) in the 
sense that it bears directly on the current matter and 
contributes to a more complete picture of the veteran's 
psychiatric disorder.  Thus, in this regard, the veteran has 
submitted new and material evidence in support of his service 
connection claim.  38 C.F.R. § 3.156(a).

Upon presentation of a well-grounded claim, a veteran is 
entitled to service connection for disability resulting from 
disease or injury coincident with active service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.306(a) 
(1999).  Service connection may also be allowed on a 
presumptive basis for certain disabilities, including 
psychiatric disorders if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter referred to as Court) has held that there are 
three basic evidentiary requirements to establish a well-
grounded claim for service connection:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

Further, the Court has held that the second and third 
elements of a well-grounded claim for service connection can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) 
evidence that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  
Evidentiary assertions accompanying an application for 
compensation ordinarily must be accepted as true for the 
purpose of determining whether the claim is well-grounded, 
unless the assertions are inherently incredible or fall 
beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19 (1993).  However, lay 
statements, including the veteran's personal statements and 
testimony alone, however sincere, cannot form the sole basis 
of a well-grounded claim.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Grottveit, 5 Vet. App. at 92.  

In this case, the veteran's claim for entitlement to service 
connection for a psychiatric disability is well grounded.  
Essentially, the veteran has presented a meritorious claim; 
that is, one, which is plausible and can stand on its own.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
veteran reported the onset of his psychiatric disorder in 
1991 at the time in which he stated he was employed full-time 
with the Air Force Reserves Unit.  He has indicated that at 
that time, he filed a complaint against his supervisor for 
discrimination and ultimately was fired in 1994.  In view of 
the veteran's assertions in tandem with the medical evidence 
of record that substantiates current psychiatric disability, 
the Board finds that the veteran in this case has submitted a 
well-grounded claim.  The Board stresses that the duty to 
assist the veteran is triggered upon the submission of a 
well-grounded claim.  As the Board concludes that this 
veteran's claim is well grounded, such duty does indeed arise 
in this case.  38 U.S.C.A. § 5107.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.  

The claim of entitlement to service connection for a 
psychiatric disability is well grounded.  


REMAND

Since the veteran's claim of entitlement to service 
connection for a psychiatric disorder is well grounded, VA 
has a duty to assist the veteran in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The Board believes that the record currently is inadequate 
for the purpose of rendering an informed decision.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  In this case, the Board notes 
that the service of a reservist who performs full-time in 
active duty support has qualifying service for VA purposes.  
In June 1998, at the time of an evaluation at the East LA VA 
Outpatient Clinic, the veteran indicated that he had a full-
time position in the Air Force Reserves until 1994. Thus, the 
determination of this veteran's Reserve status at the time in 
which he began to experience his psychiatric problems in 1991 
is critical in rendering an equitable decision.

While the Board regrets any delay this Remand may cause, to 
ensure that the Department of Veterans Affairs (VA) has met 
its duty to assist the veteran in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should contact the veteran to 
inquire about the nature of his duties 
and his status during his period of Air 
Force Reserve service.  Specifically, the 
RO should request information regarding 
the veteran's classification as a full-
time employee of the Reserves, that is, 
whether he was a civilian or a member in 
active duty support.  The RO should also 
take steps independently to verify the 
veteran's status with the Reserves from 
1991 to 1994, during which time the 
veteran reported the onset of his 
psychiatric symptoms.  

2.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran needs to take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 



